Title: From Thomas Boylston Adams to William Meredith, 8 February 1804
From: Adams, Thomas Boylston
To: Meredith, William



Dear Sir
Quincy 8th: February 1804

On the 3d inst: I enclosed to you, Bank Notes of various descriptions, amounting to two hundred and ninety dollars, accompanied by a letter of advice as to the disposal of the money. I hope you will receive it and apply it as requested.
I have, since I left your City, been leading a desultory, or as Joe says, a miscellaneous life, and have therefore collected very little information worthy of record. My promise to write to Mrs: Meredith is not forgotten, but unavoidably postponed, on divers accounts. My thoughts have been so much occupied, with my future State that I have not applied my attention to the more immediate calls upon my time; and I must intreat, thro’ you, a little further respite, before I am condemned as a faithless man.
I expected to have it in my power to inform you of my admission to the Bar in this State. I attended, yesterday, for the purpose of being sworn in, at the Shire-town for our County of Norfolk, called Dedham; but from some unknown cause, the Chief Justice was absent and there being but one judge present, no Court was held; as a Single judge has not even the power of adjournment; So, I had a long ride for my pains and came back no more of a lawyer than I went. I shall keep an Office here, at Quincy, but I do not expect very soon to be over-run with Clients.
There seems to be some prospect in your State of vacancies being made on the Bench, & such is the spirit of emulation—or ambition, or something else—I know not what to call it, in the lawyers heart, that I dare be bound there will not be a single tear shed over the departed judge-ships, should the three victims threatened, actually be immolated. I have no personal interest now in these removals; nor can I avoid condemning the accursed spirit, which has stimulated the persecution of judges, throughout the Country; but if the accusations were well-founded against the judges of the Supreme Court of Pennsylvania—I know not three men whose services might in their judicial capacities, so readily be dispensed with. I should like to hear from you on this subject; as also, respecting D——s trial.
Among the original letters, published in the Port-Folio, I perceive that two short ones, from John Adams to Mr: Dumas, have been published—this is expressly contrary to my injunctions to Dennie & as I understood, his promise. I do not know how many letters there are from the same person in the correspondence, but I wish you to charge Joe, on pain of my displeasure & wrath, not to print or suffer to be printed another line above that signature. All the others are posthumous letters and can attract no ill-will upon the living—the same cannot be said of those to which I refer. I know not who is employed to transcribe those letters, but I think some of them might be suppressed without injury to the integrity of the plan. What the d——l can be made of the cyphers? If I had Joe here I’d give him a scolding for his inattention to the manner of publishing those letters. I must break short off, as a boy is waiting to take my letter to the Post Office—Remember me kindly to all friends.
sincerely your’s
T B Adams.